Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 1-15 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record CN 101194205A teaches “a backlight module (Fig.2, 3 and 4), comprising: a light guiding plate; an optical film, disposed on the light guiding plate, and a light source module, having a plurality of light-emitting diodes having at least one light-emitting surface, the light-emitting area faces the light guiding plate, and wherein the plurality of light-emitting diodes emit light only from the light-emitting area to the light guiding plate, and the frame area surrounds the light-emitting area. However the reference of record does not teach or suggest the limitation of “the light-emitting surface is divided into a light-emitting area and a frame area; and at least a portion of the frame area is located within the accommodating space of the optical film while the light-emitting area is located out of the accommodating space of the optical film” nor would it be obvious to modify those references to include such limitation.
Claims 2-15 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875